Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As Filed With The Securities and Exchange Commission On May 16, 2008 Registration No. 333-131388 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 3 TO FORM SB-2 ON FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GLOBAL MED TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 84-1116894 (I.R.S. Employer Identification No.) 12600 West Colfax, Suite C-420 Lakewood, Colorado 80215 Telephone (303) 238-2000 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Copies to: Michael I. Ruxin, M.D Chairman of the Board and Chief Executive Officer Global Med Technologies, Inc. 12600 West Colfax, Suite C-420 Lakewood, Colorado 80215 Telephone No.: (303) 238-2000 Telecopier No.: (303) 238-3368 Clayton E. Parker, Esq. Matthew Ogurick, Esq. Kirkpatrick & Lockhart Preston Gates Ellis LLP 200 South Biscayne Boulevard, Suite 2000 Miami, Florida 33131 Telephone No.: (305) 539-3300 Telecopier No.: (305) 358-7095 Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. ¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plan, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. ¨ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Accelerated filer ¨ (Smaller reporting company x 2 EXPLANATORY NOTE (NOT PART OF THE PROSPECTUS) By Registration Statement on Form SB-2, No. 333-131388 (the SB-2 Registration Statement), Global Med Technologies, Inc., or Registrant, registered under the Securities Act of 1933, as amended, 24,529,793 shares of its common stock. At the time of filing the SB-2 Registration Statement, Registrant did not meet the requirements for use of Form S-3 and, accordingly, was not able to incorporate by reference its reports filed pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, into the SB-2 Registration Statement.
